DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHISAKA et al. (US 20140292142 hereinafter Hishisaka).

In regards to claim 1, Hishisaka discloses;” A multi-layer ceramic electronic device (Abstract) comprising: an element body (Fig. 13 (shown), Paragraph 0012) in which internal electrode layers and insulation layers (Fig. 13 (11 and 12)) substantially parallel to a plane including a first axis and a second axis are laminated alternately in a third axis; and terminal electrodes (Fig. 13 (13 and 14)) formed on an external surface of the element body and electrically connected with the internal electrode layers, wherein the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis in which the internal electrode layers are led (Fig. 13 (shown)); and a pair of upper electrode parts continuing to the end electrode parts and each partially covering an upper surface of the element body substantially perpendicular to the third axis (Fig. 13 (13b and 14b)), wherein conductive metal films are formed in interfaces between the element body and the terminal electrodes (Fig. 13 (shows metal layer 15 inside the external terminal layer) terminal, and wherein the terminal electrodes are not substantially formed on a lower surface of the element body located opposite to the upper surface of the element body in the third axis (Fig. 13 (shows terminal layer on disposed on surface 10a but on surface 10b).”

In regards to claim 2, Hishisaka discloses;” A multi-layer ceramic electronic device (Abstract) comprising: an element body in which internal electrode layers and insulation layers (Fig. 13 (11 and 12)) substantially parallel to a plane including a first axis and a second axis are laminated alternately in a third axis; and terminal electrodes formed on an external surface of the element body (Fig. 13 (13 and 14)) and electrically connected with the internal electrode layers (Fig. 13 (shown)), wherein the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis in which the internal electrode layers are led (Fig. 13); and a pair of upper electrode parts continuing to the end electrode parts and each partially covering an upper surface of the element body substantially perpendicular to the third axis (Fig. 13 (13b and 14b 0n surface 10b)), wherein conductive metal films are formed in interfaces between the element body and the terminal electrodes (Fig. 13 (shows metal layer 15 inside the external terminal layer), and wherein a lower surface of the element body located opposite to the upper surface of the element body in the third axis is entirely exposed outside (Fig. 13 (shows terminal layer on disposed on surface 10a but on surface 10b).”

In regards to claim 3, Hishisaka discloses;” The multi-layer ceramic electronic device according to claim 1, wherein the conductive metal films contain at least any one of Pt, Rh, Ru, Re, Ir, and Pd  (Paragraph 0066).

In regards to claim 4, Hishisaka discloses;” The multi-layer ceramic electronic device according to claim 2, wherein the conductive metal films contain at least any one of Pt, Rh, Ru, Re, Ir, and Pd (Paragraph 0066).

In regards to claim 5, Hishisaka discloses;” The multi-layer ceramic electronic device according to claim 1, wherein a coverage area ratio of uneven surfaces formed on a surface of the element body and covered by the conductive metal films is 20 to 70% (Fig. 13 (shown)).

In regards to claim 6, Hishisaka discloses;” The multi-layer ceramic electronic device according to claim 2, wherein a coverage area ratio of uneven surfaces formed on a surface of the element body and covered by the conductive metal films is 20 to 70% (Fig. 13 (shown)).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847